United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.C., Appellant
and
DEPARTMENT OF AGRICULTURE,
INSPECTION OPERATIONS PROGRAM,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-992
Issued: November 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 14, 2011 appellant filed a timely appeal from a February 15, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
headaches, skin irritation, eye problems and respiratory symptoms causally related to factors of
her employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 26, 2010 appellant, then a 38-year-old food inspector, filed an
occupational disease claim (Form CA-2) alleging that she developed headaches, skin irritation,
eye problems and respiratory symptoms due to gas vapors and chemicals at the plant that she
worked in. She first became aware of her illness and of its relationship to her employment on
April 21, 2010. Appellant notified her supervisor on April 27, 2010 and stopped work on
November 22, 2010.
In support of her claim, appellant submitted her September 21, 2000 food inspector job
application and an official slaughter food inspector job description.2
In medical reports dated April 30 to November 8, 2010, Dr. Kimberly Harrell, an
osteopathy, treated appellant for complaints of burning red eyes. Appellant attributed her
condition to her work. Dr. Harrell diagnosed blepharitis, external in the right and left eye and
provided appellant with eye drops.
By letter dated November 22, 2010, Dr. Zeidman, a treating physician, reported that he
had seen appellant since July 2010. Appellant complained of headache and respiratory
symptoms due to reported exposure to chemicals at work. Dr. Zeidman noted that he could not
relate her symptoms to the workplace but would not discount it either. He recommended that
appellant be transferred to another position.
By letter dated November 24, 2010, Dr. Louise Gombako-Amos, Board-certified in
obstetrics, reported that appellant was experiencing a worsening of her allergies. Appellant
believed this was a result of chlorine or other chemicals to which she was exposed at work.
Dr. Gombako-Amos recommended she be moved to another site to avoid exposure to the
allergens at work.
By letter dated December 7, 2010, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days.
In an undated narrative statement, appellant reported that the chemicals used at
Sanderson Farms were causing her health conditions.3 She noted that it used ammonium
chlorides and, on April 21, 2010, switched to the chemical Mictrotoc P. Appellant stated that she
left work numerous times since April 21, 2010 after getting sick from the gas vapors.
By letter dated December 12, 2010, appellant reported that she requested a respirator due
to gas vapors and contaminants at the work site. Chemicals were sprayed on each bird she
2

Appellant submitted medical information from 2000 along with her personnel information. In an October 19,
2000 report, J.A. Watson M.D. reported that appellant’s physical examination was normal. In Department of
Agriculture (USDA) hearing test reports dated September 27, 2006 to June 9, 2009, it was reported that appellant’s
hearing fell within normal limits and remained unchanged.
3

Appellant indicated that Sanderson Farms is a facility where she worked and where she was exposed to various
chemicals.

2

inspected and located in a chiller located several feet from her work station. Appellant identified
some of the chemicals sprayed as chlorinated water with sodium hypochlorite, carbon dioxide,
hydrogen peroxide and peroxyacetic acid. She stated that she was exposed five days a week for
eight hours a day.
Appellant submitted USDA reports of alleged safety or health hazard dated April 28 to
November 12, 2010, filed by Robert Stafford, his supervisor. She also submitted a material
safety data report for the product Microtox P and a data report for sodium hypochlorite.
In a July 13, 2010 note, Dr. Gombako-Amos excused appellant from work for the period
July 13 to August 4, 2010. He did not provide a reason, diagnosis or explain how disability was
related to this claim.
In a November 23, 2010 certificate of incapacity, Dr. John Johnson, Board-certified in
family medicine, reported that appellant had been under his care from November 23 to 27, 2010
and could return to work on November 29, 2010.
In a November 30, 2010 certificate of incapacity, Dr. James Hodges, Board-certified in
otolaryngology, reported that appellant could return to work on December 1, 2010.
By letter dated December 10, 2010, Dr. Gerald J. Calegan, Board-certified in neurology,
reported that appellant should no longer work in the poultry processing plant. He opined that the
chemicals used in the plant were causing and inducing neurologic symptoms which were
intolerable.
In a January 12, 2011 employing establishment statement, Mr. Stafford reported that
appellant had been performing duties as a food inspector since March 23, 2003. He went on to
describe the use of chemicals in the plant, safety requirements and provided a list of her
absences.
By decision dated February 15, 2011, OWCP denied appellant’s claim finding that the
medical evidence did not demonstrate that her condition was causally related to the established
work-related events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.5
4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

3

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.6 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.8
ANALYSIS
OWCP accepted that appellant was exposed to chemicals and gas vapors as a food
inspector. It denied her claim, however, because it found the evidence failed to establish a causal
relationship between those activities and her accepted condition. The Board finds that the
medical evidence of record is insufficient to establish that appellant sustained an injury causally
related to factors of her employment as a food inspector.
By letter dated December 10, 2010, Dr. Calegan reported that appellant should no longer
work in the poultry processing plant. He opined that the chemicals used in the plant were
causing and inducing neurologic symptoms which were intolerable.
The Board finds that the opinion of Dr. Calegan is not well rationalized because he failed
to provide a firm diagnosis of appellant’s condition other than describing her neurologic
symptoms. Dr. Calegan did not provide a medical history or explain how any of the chemicals
used at the plant caused or contributed to her symptoms. Without a diagnosis or explanation on
causation, his broad statement that appellant’s condition was work related does not support the
conclusion that employment exposure caused an injury. Medical reports without adequate
rationale on causal relationship are of diminished probative value and do not meet her burden of

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

4

proof.9 Dr. Calegan’s report is not probative because it lacks a clear diagnosis and it does not
adequately explain the cause of appellant’s condition.10
In April 30 to November 8, 2010 medical reports, Dr. Harrell reported that she treated
appellant due to complaints of burning red eyes. Appellant attributed her condition to her work
conditions. Dr. Harrell diagnosed blepharitis, external in the right and left eye.
While Dr. Harrell listed a diagnosis, she did not provide a rationalized opinion on causal
relation. She did not state that appellant’s blepharitis was caused by her work conditions or offer
a rationalized opinion on causation.11 Rather, Dr. Harrell only noted that appellant attributed her
injury to her work conditions. Without medical reasoning explaining how appellant’s
employment factors might have caused her blepharitis, her reports are insufficient to meet
appellant’s burden of proof.12
The remaining medical evidence of record is insufficient to establish causal relationship.
By letter dated November 22, 2010, Dr. Zeidman reported that appellant complained of headache
and respiratory symptoms due to reported exposure to chemicals at work. By letter dated
November 24, 2010, Dr. Gombako-Amos reported that she experienced a worsening of her
allergies which she believed were a result of chlorine and other chemicals from work. Appellant
also submitted excuse from work notes and certificates of incapacity from Dr. Gombako-Amos,
Dr. Johnson and Dr. Hodges.
None of these physicians’ reports provide any diagnosis or detail regarding appellant’s
medical condition. It becomes almost impossible to establish causal connection because these
physicians’ have not identified a medical condition. Thus, these medical reports do not
constitute probative medical evidence because they fail to provide a clear diagnosis and do not
adequately explain the cause of appellant’s condition.13
Appellant’s belief that work caused her medical problems is not in question, but that
belief, however sincerely held, does not constitute the medical evidence necessary to establish
causal relationship. The record lacks adequate rationalized medical evidence to establish a
causal relationship between the accepted factors of employment and appellant’s headaches, skin
irritation, eye conditions and respiratory symptoms. Thus, appellant has failed to meet her
burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
9

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

10

Id.

11

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
12

C.B., Docket No. 08-1583 (issued December 9, 2008).

13

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
headaches, skin irritation, eye conditions and respiratory symptoms are causally related to factors
of her employment as a food inspector.
ORDER
IT IS HEREBY ORDERED THAT the February 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

